ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                            )
                                          )
First Division Design, LLC                )          ASBCA No. 60884-975
                                          )
Under Contract No. F A5270- l 3-P-O 177 )

APPEARANCE FOR THE PETITIONER:                       Mr. Craig F. Pierce
                                                      Manager/Member

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Phillip E. Reiman, Esq.
                                                      Trial Attorney

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on the contractor's settlement proposal and claim.
The government has advised that a final decision will be issued by 19 December 2016.
We deem this date reasonable.

       This Order completes all necessary action by the Board.

       Dated: 15 December 2016



                                               r MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


(Signatures continued)
I concur                                          I concur




~ACKLEFORD
Administrative Judge
                                                 -~h-
                                                  PERD.TING
                                                  Administrative Judge
                                                                           s
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals




       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA 60884-975, Petition of
First Division Design, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2